Citation Nr: 1635221	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ankle strain, status post fracture of right posterior malleolus and proximal fibula.

2.  Entitlement to service connection for right knee MCL strain, status post fracture of right posterior malleolus and proximal fibula.


REPRESENTATION

Veteran represented by:	Drew N. Early, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1981 to May 1985.  He also served in the Air National Guard from June 1985 to March 2004 with active service from April 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is with the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in July 2016.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran served on active duty for training (ACDUTRA) from July 24, 1989 to July 28, 1989.

2.  The evidence shows that the Veteran has a current right ankle disability, diagnosed as right ankle strain, status post fracture of right posterior malleolus and proximal fibula, and that this disability is related to an injury on ACDUTRA.

3.  The evidence shows that the Veteran has a current right knee disability, diagnosed as right knee MCL strain, status post fracture of right posterior malleolus and proximal fibula, and that this disability is related to an injury on ACDUTRA. 



CONCLUSION OF LAW

1.  The criteria for service connection for right ankle strain, status post fracture of right posterior malleolus and proximal fibula, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for right knee MCL strain, status post fracture of right posterior malleolus and proximal fibula, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The evidence shows that the Veteran fractured his right leg on July 28, 1989 during service in the Air National Guard.  See service treatment records, received May 23, 2014.  In addition, he has submitted evidence showing that he was on active duty for training (ACDUTRA) at the time of the injury.  See exhibits to July 2016 appellate brief.  Therefore, an injury in service is shown.

A December 2009 VA examination shows a diagnosis of right knee MCL strain and right ankle strain, status post fracture of right posterior malleolus and proximal fibula.  The examiner opined that this diagnosis is a direct result of the right leg fracture that resulted from the July 1989 injury.

In sum, the evidence shows that the Veteran's current right leg disabilities are related to an injury that he sustained during ACDUTRA.  As such, service connection is warranted.


ORDER

Entitlement to service connection for right ankle strain, status post fracture of right posterior malleolus and proximal fibula, is granted.

Entitlement to service connection for right knee MCL strain, status post fracture of right posterior malleolus and proximal fibula, is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


